Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 9 August 2022 has been entered.  Claims 1-21 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every Objection and §112 Rejection previously set forth in the Non-Final Office Action mailed 13 May 2022.

Response to Arguments
Applicant's arguments filed 9 August 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Liu does not disclose receiving data that identifies two different outputs of two different systems” the Examiner respectfully disagrees. As noted in the Non-Final Office Action mailed 13 May 2022 Liu discloses “detection and classification of events can also be useful for detecting, marking, and/or triaging instances of poor performance by various components or systems of the autonomous vehicle (e.g., systems responsible for perceiving the surrounding environment (i.e. a perception system) and/or determining a motion plan (i.e. a planning system) through the surrounding environment” (¶19) 
In response to Applicant’s argument that “Liu fails to teach or suggest training, by the one or more server computing devices, the model using the first ride data, which identifies the first output from the planner system and the second output from the perception system,” the Examiner respectfully disagrees. As noted in the Non-Final Office Action mailed 13 May 2022 and as noted above Liu discloses output from two systems (¶19) and further that “existing vehicle data logs that include event labels recorded by a human passenger (e.g., as described above) can be used to train the machine learned classifier model. For example, the classifier model can be trained using an objective function that describes a difference between predictions made by the classifier model on the existing vehicle data log and the event labels associated with the vehicle data log.” (¶23)
In response to Applicant’s argument that “Liu does not disclose receiving data that identifies two different outputs of two different systems,” the Examiner respectfully disagrees. As noted in the Non-Final Office Action mailed 13 May 2022 and as noted above Liu discloses output from two systems (¶19)

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding claim 1, Liu discloses a method of training a model for identification of events likely to cause discomfort to passengers of autonomous vehicles, the method comprising: (abstract; ¶17)
receiving, by one or more server computing devices, first ride data identifying a first output from a planner system and a second output from a perception system, the first ride data being associated with a ride quality value indicating a level of discomfort identified by a passenger of the autonomous vehicle during a first ride; and (¶18-20, 24)
training, by the one or more server computing devices, the model using the first ride data and any associated ride quality values such that the model is configured to, in response to receiving second ride data for a second ride as input, output a list of events that occur in the second ride that are likely to cause discomfort to one or more passengers during the second ride. (¶23-25, 49)

Regarding claim 2, Liu further discloses inputting the second ride data for the second ride into the model in order to determine the list of events; and flagging the second ride data for review based on the list of events. (¶19, 27)

Regarding claim 3, Liu further discloses wherein the second ride data corresponds to simulated ride data for a simulated ride generated using autonomous vehicle control software. (¶24)

Regarding claim 4, Liu further discloses wherein the ride quality value is further associated with a point in time during the first ride. (¶20)

Regarding claim 7, Liu further discloses wherein the ride data further includes acceleration information for the first ride. (¶17)

Regarding claim 8, Liu further discloses wherein the ride data further includes derivative of acceleration information for the autonomous vehicle for the first ride. (¶25)

Regarding claim 9, Liu further discloses a method of training a model for assessment of overall ride quality of autonomous vehicle rides, the method comprising: (abstract; ¶17)
receiving, by one or more server computing devices, first ride data identifying a first output from a planner system and a second output from a perception system, the first ride data being associated with a first overall ride quality value indicating an overall ride quality provided by a passenger of the autonomous vehicle for a first ride; and (¶18-20, 24)
training, by the one or more server computing devices, the model using the first ride data and first overall ride quality value such that the model is configured to, in response to receiving second ride data for a second ride as input, output a second overall ride quality value for the second ride. (¶23-25, 49)

Regarding claim 10, Liu further discloses wherein the second ride data corresponds to simulated ride data for a simulated ride generated using autonomous vehicle control software. (¶24)

Regarding claim 13, Liu further discloses wherein the first ride data further includes acceleration information for the autonomous vehicle. (¶17)

Regarding claim 14, Liu further discloses further comprising receiving, output from a second model identifying a list of events likely to cause discomfort to a passenger during the first ride, and wherein the training is further based on the list of events. (¶1)

Regarding claim 16, Liu further discloses wherein the model is a convolutional neural net over time in order to enable the model recognize relationships between events and when those events occur during a ride and how those relationships affect overall ride quality. (¶40)

Regarding claim 17, Liu further discloses inputting the ride data for the second ride into the model in order to determine the second overall ride quality value; and flagging the second ride data for review based on the second overall ride quality value. (¶19, 27)

Regarding claim 18, Liu further discloses inputting the ride data for the second ride into the model in order to determine the second overall ride quality value; and using the second overall ride quality value to assess ride quality of a plurality of miles driven by autonomous vehicles. (¶1, 23-25)

Regarding claim 19, Liu further discloses inputting the ride data for the second ride into the model in order to determine the second overall ride quality value; and using the second overall ride quality value to assess ride quality of a certain type of maneuver. (¶1, 17)

Regarding claim 20, Liu further discloses wherein the certain type of maneuver includes left or right turns. (¶17, 25, 32)

Regarding claim 21, Liu further discloses wherein the certain type of maneuver includes lane changes. (¶17, 25, 32)

Claim Rejections - 35 USC § 103
Claims 5-6, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1, 5, and 9 above, and further in view of Ferguson et al (US Patent 8,457,827).
Regarding claims 5, and 11, Ferguson teaches wherein the ride data further includes context from a map used to control the autonomous vehicle during the first ride. (claims 14, 17)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Liu with wherein the ride data further includes context from a map used to control the autonomous vehicle during the first ride as taught by Ferguson because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claims 6, and 12, Ferguson teaches wherein the ride data further includes information about locations and types of road users other than the vehicle. (claims 14, 17)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Liu with wherein the ride data further includes information about the locations and types of road users other than the vehicle as taught by Ferguson because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 9 above, and further in view of Ratnasingam et al (US Patent Publication 2017/0305434).
Regarding claim 15, Ratnasingam teaches converting a first ride quality value to the first overall ride quality value, and the first ride quality value corresponds to a star rating for the first ride provided by the passenger. (¶45)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Liu with converting a first ride quality value to the first overall ride quality value, and the first ride quality value corresponds to a star rating for the first ride provided by the passenger as taught by Ratnasingam because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669